On February 17, 2009, the defendant was sentenced, for violations of the conditions of a deferred sentence, to a commitment to the Montana Department of Corrections for a term of five (5) years, for the offense of Forgery, Common Scheme, a felony.
On August 6, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*63The defendant was present and was represented by Ethan Lerman. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 6th day of August, 2009.
DATED this 20th day of August, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.